Citation Nr: 1540581	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Diabetes Mellitus Type II (DM II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, from September 2001 to March 2002, and from April 2002 to June 2003.  The Veteran also served in the Army National Guard (ARNG) from August 1991 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This case was previously before the Board in March 2015.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's March 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the March 2015 remand, the Board specifically ordered the VA examiner to opine as to whether it was at least as likely as not that any diagnosed hypertension was incurred in or related to the Veteran's active duty service.  In the May 2015 Compensation and Pension (C&P) examination report, the examiner never opined as to whether the Veteran's hypertension was incurred in or related to active service.  

Additionally, the VA examiner was requested to opine whether the Veteran's hypertension may have been caused or aggravated by his service-connected DM II.  The examiner opined that it was highly unlikely that the Veteran's diabetes had caused or aggravated his blood pressure.  He stated that there had to be an established baseline of pre-existing hypertension for it to be aggravated by the Veteran's service-connected DM II and there was no evidence in the medical records that the Veteran had hypertension prior to his diagnosis of DM II.  The Board notes that the Veteran's hypertension does not need to pre-exist his DM II to be aggravated by it.  Even if the Veteran's DM II was diagnosed first, if it made the Veteran's hypertension worse, that would qualify as aggravation.  

The Board finds that the May 2015 C&P examination opinion to be inadequate.  On remand, a new VA opinion is necessary to determine the nature and etiology of the Veteran's hypertension and whether it was caused or aggravated by his service-connected DM II.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his hypertension.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the May 2015 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the May 2015 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was incurred in or related to active duty service.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or chronically aggravated by his service-connected DM II.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.  

The Board notes that the Veteran's hypertension could still have been aggravated by his DM II even though he was diagnosed with DM II first.

3. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

